Citation Nr: 1542254	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-18 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for osteoarthritis of the right hand.

3. Entitlement to service connection for chronic obstructive pulmonary disease.

4. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1959 to February 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. In the rating decision, the RO denied service connection for tinnitus, osteoarthritis (right hand), chronic obstructive pulmonary disease (COPD), and depression as secondary to the COPD. The issue of service connection for depression as secondary to the COPD has been rephrased in light of the outcome of this decision. A hearing was held before a Decision Review Officer in March 2011 at the RO in St. Paul, Minnesota. During the process of the appeal, jurisdiction of these matters has been transferred to the Des Moines, Iowa, RO.

The record reflects that the Veteran requested a hearing before the Board on his VA Form 9 dated July 2011. However, he later withdrew his request for a Board hearing in December 2012. Thus, the Veteran's hearing request is withdrawn. 38 C.F.R. § 20.704(e).

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS. 

The Board also notes that subsequent to the issuance of the June 2011 statement of the case, VA associated additional VA medical records dated from March 2009 to March 2012, and from July 2007 to December 2011 with the claims file, which showed, in pertinent part that the Veteran had a diagnosis and continued treatment for depression and mild obstructed lung disease. No supplemental statement of the case was issued. This evidence is not relevant to the issues of service connection for osteoarthritis of the right hand or service connection for COPD. To the extent that they show current diagnosis, that is already established. Specifically with regard to the COPD, the 2007 records show mild obstruction of the lungs. The VA examiner in 2010 discussed below, notes that the COPD symptoms were present prior to that time. Therefore, while VA has not issued a supplemental statement of the case and the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration as they concern these issues is unnecessary, and the Board may proceed with a decision at this juncture with respect to service connection for osteoarthritis of the right hand and COPD. See 38 C.F.R. §§ 19.37, 20.1304 (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. It is at least as likely as not that the Veteran's tinnitus began during active service as the result of in-service acoustic trauma.

2. Osteoarthritis of the right hand was not present during active service or within the first year after separation; and is not otherwise causally or etiologically related to a disease, injury, or incident in service.

3. COPD was not shown in service; chronic problems with the Veteran's respiratory system were not shown until many years after service; and the Veteran's current COPD is not causally or etiologically related to a disease, injury, or incident in service.





CONCLUSION OF LAW

1. Resolving all reasonable doubt in his favor, the Veteran's tinnitus is due to acoustic trauma incurred in service. 38 U.S.C.A. §§ 1110, 1154(a), 7105(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2015).

2. Osteoarthritis of the right hand was not incurred or aggravated in service; and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. COPD was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Because the Veteran's claim for entitlement to service connection for tinnitus is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

A letter dated April 2010, issued prior to the decision on appeal, discussed the evidence necessary to support a claim for service connection and the Veteran was informed of the allocation of responsibilities between himself and VA. The Veteran was also advised of the manner in which VA determines disability ratings and effective dates. 

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, service and VA treatment records have been associated with the record. VA medical examinations of the Veteran's osteoarthritis and COPD were conducted in July 2010. The Board finds that the examinations are adequate in that they were conducted by a skilled clinician who reviewed the record, interviewed the Veteran, and performed an appropriate examination. The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

Regarding the VA's duty to assist in developing the claim based on asbestos exposure, the Board finds that the RO met the M21-1MR requirements by undertaking the above development which included obtaining his service personnel records. See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases;" Also see Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled" Service Connection for Disabilities Resulting from Exposure to Asbestos." 

Given the above actions, the Board finds that VA undertook all needed development in this appeal. Therefore, the Board finds that VA has no further duty to develop this part of the Veteran's claim. See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of service connection for osteoarthritis of the right hand and COPD.

II. Legal Criteria

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis and tinnitus, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Arthritis and tinnitus must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent competent medical and lay evidence. Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.




III. Analysis 

A. Tinnitus

The Veteran contends that he was exposed to acoustic trauma during his naval service, resulting in tinnitus. He asserts that he has ringing in the ears that has been present since his exposure to acoustic trauma in service. Service treatment records do not show complaints of or treatment for tinnitus. However, the Veteran contends that he was exposed to loud noises from guns, engine rooms, aft diesel rooms, and boilers while aboard the U.S.S. Hamner. Following a review of the Veteran's service personnel records, and his description of his duties as a plumber apprentice aboard the U.S.S. Hamner, the Board finds that he was exposed to acoustic trauma in service.

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability. 

The Veteran was afforded VA audiological examination in June 2010. The VA examiner, however, did not find a nexus between the Veteran's tinnitus and his military service. Instead, the VA examiner opined that the "Veteran's tinnitus is likely secondary to his hearing loss, and, therefore, it is less likely than not that his tinnitus is related to noise exposure during his military service." Service connection is not in effect for hearing loss in this case.

Nonetheless, a valid medical opinion is not a strict requirement for establishing in-service nexus. Davidson, 591 F.3d 1313. The Board further recognizes that, in this case, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service. While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Tinnitus, or ringing in the ears may be observed and described by a lay person. Jandreau, 492 F.3d 1372; Buchanon, 451 F.3d 1331.

Moreover, the Board finds his statements as to tinnitus since service to be credible. There is no evidence in the record to suggest that the Veteran's account that his tinnitus began following his exposure to guns, engine room, and aft diesel room noise onboard the USS Hamner is not credible. In fact, the Board finds this would generally be consistent with his described duties.

Following a review of the medical and lay evidence of record, although the Board has considered the negative June 2010 opinion, the Board finds the competent and credible statements of the Veteran as to ongoing tinnitus since service to be of equal weight as the medical opinion. Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to his active service, specifically to his in-service noise exposure. Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for tinnitus. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

B. Osteoarthritis of the Right Hand 

At the Veteran's June 2010 VA Examination, the examiner diagnosed the Veteran with osteoarthritis of the right hand. Thus, there is current disability.

Service treatment records show that the Veteran suffered a fracture of the fifth right hand metacarpal in June 1960. He was treated by reduction, and treatment records from December 1960 show that an x-ray revealed no evidence of a fracture. Additional service treatment records show that the Veteran complained of migratory joint pain in October 1959, but no further service treatment records notate such. The Veteran's separation examination report dated February 1961 indicates that the Veteran's upper extremities were evaluated as normal. Thus, an in-service injury is noted.

However, the June 2010 examiner reviewed the Veteran's in-service medical history in conjunction with his examination and found that the current osteoarthritis of the right hand "is not caused by or a result of or permanently aggravated by [the] right fifth finger fracture in service." The examiner points out that the Veteran currently suffers from moderately severe osteoarthritis in both hands and that the Veteran's right finger is not distinguished from any of the others with respect to the degree or type of degenerative joint disease found there. The examiner further notes a deformity on the right fifth finger, but also points out, significantly, that the same deformity exists on the left fifth finger. 

The VA medical examiner is competent. The opinion provided is uncontroverted by any other medical opinion evidence. The opinion considers the in-service injury, the claims folder, and the Veteran's examination. The opinion is based on accurate facts and supported by a well-reasoned rationale. As such, the Board accords it significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). 

At the March 2011 DRO hearing, the Veteran testified to his continued pain and problems with arthritis in his hand ever since dropping a steam valve on his hand and injuring it in service. The Veteran can attest to factual matters of which he has first-hand knowledge, such as having pain when he injured his fifth finger on his right hand while in service and having current right hand pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, nexus in this case is a medical question, as arthritis is not an observable disease by lay people and requires a medical professional to determine a nexus. The Veteran as a lay person has not been shown to be capable of making medical conclusions, to include diagnosing the onset or aggravation of osteoarthritis in service. See Jandreau, 492 F.3d 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). For these reasons, his opinion as to a relationship between his service connected injury and his current diagnosis is not competent. The Board affords it no weight. 

To the extent that the Veteran alleges continuity of symptomatology since service, the Board finds that his statements are contradicted by the contemporaneous evidence of record.  In particular, the Veteran's February 1961 separation examination found no abnormalities with the upper extremities, and the Veteran did not complain at that time of any pain or other symptom with his hand.  Thus, the Board finds that continuity of symptomatology has not been established.

Thus, for the reasons stated, the VA medical opinion is accorded substantial probative weight, whereas the Veteran's opinion is not accorded any weight as to the matter of nexus. As the Board finds that the preponderance of the evidence is against the claim, the claim for service connection for osteoarthritis of the right hand is denied. See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

C. Chronic Obstructive Pulmonary Disease (COPD)

At the Veteran's June 2010 VA Examination, the examiner diagnosed COPD. In addition, the record includes a lay statement from the Veteran's neighbor and friend, dated June 2010, stating that the Veteran is sick often, has coughing spells, is on inhalers, uses 10 oxygen bottles a month, is on a nebulizer, and has trouble walking without losing his breath. Therefore, a current disability is established. 

The Veteran has alleged that his current disability is due to asbestos exposure in service.  VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. See M21-1MR.IV.ii.2.C.9.c-d. When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not service records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to determine whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure. A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

It should be noted that the pertinent parts of the M21-1MR guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in-service. Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Regarding in-service incurrence, at the March 2011 DRO hearing, the Veteran explained that he was exposed to asbestos in service while serving as a plumber apprentice on the U.S.S. Hamner. He also indicated that he had minimal exposure to asbestos after service while tearing down a house with asbestos shingles. See Jandreau, 492 F.3d at 1377. Consistent with circumstances of service that he served aboard ships that likely contained asbestos products, exposure to asbestos is conceded. Nevertheless, the Board notes that service treatment records are negative for complaints or findings of respiratory problems, and no respiratory disability is noted until many years following service.

The Veteran was diagnosed with COPD at the June 2010 VA Examination, and the examiner noted that COPD was the only respiratory condition present. The examiner opined that the COPD is not related to the asbestos exposure in service. The examiner reported that the Veteran smelled of smoke, had been smoking since he was 19 years old (which amounted to 40 pack years), and had been wheezing and coughing since 1970, well after the completion of his service. The examiner opined that the COPD is more likely than not a result of the Veteran's cigarette smoking. In support of this finding, the VA examiner also noted that asbestos exposure has been known to cause other conditions, such as, pleural diseases including calcification and mesothelioma, and that at this time, there is no evidence of the Veteran having these conditions. Here, there is no evidence indicating that the examiner is not competent or credible, and because the opinion as to this claim is based on accurate facts and supported by a well-reasoned rationale, the Board accepts the examiner's opinion. See Nieves-Rodriguez, 22 Vet. App. at 302 - 05. 

At the March 2011 DRO hearing, the Veteran described his contact with asbestos on ship and his breathing problems since service. The Board acknowledges the Veteran's assertions that he currently has COPD as the result of his active duty service. Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as having respiratory symptoms and having been exposed to materials he believed to be asbestos in service. See Washington, 19 Vet. App. at 368. However, the Veteran as a lay person has not been shown to be capable of making a medical conclusion as is required in this case, to include diagnosing the onset or aggravation of COPD in service. See Jandreau, 492 F.3d 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno, 6 Vet. App. at 469-470. Therefore, the Board affords the Veteran's attribution of his current COPD to his military service no weight, and the Board affords considerably greater probative weight to the conclusions of the June 2010 VA examiner. This is a matter requiring medical expertise and the examiner's opinion is based on such expertise, whereas the Veteran's opinion is not. As such, the preponderance of the evidence is against the claim; therefore, the Veteran's claim for service connection for COPD is denied. See Alemany, 9 Vet App. at 519 (citing Gilbert, 1 Vet. App. at 54).


ORDER

Service connection for tinnitus is granted.

Service connection for osteoarthritis of the right hand is denied.

Service connection for chronic obstructive pulmonary disease is denied.


REMAND

In January 2010, the Veteran alleged service connection for depression and advanced his contention that it was secondary to COPD. The claim was developed as such. However, the Veteran also articulated contentions regarding in-service events that set forth a claim on a direct basis as well. See Veteran's Testimony at March 2011 DRO Hearing at 14 (explaining his symptoms of depression, including nightmares and emotions associated with his memories of in-service experiences). 

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon, 20 Vet. App. at 83.

In this instant case, the Veteran's records reflect a diagnosis of depression.  His emotional testimony of his in-service experiences indicates that the depression or persistent or recurrent symptoms of the depression may be associated with the Veteran's service. Thus, the evidence meets the low threshold for the third factor set forth in McLendon, 20 Vet. App. at 83. Despite the diagnosis of depression, there is insufficient medical evidence to make a decision on the claim because there is no medical opinion on the nexus between the diagnosis of depression and the Veteran's in-service experiences. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The paper claims file, Virtual VA/VBMS records, and a copy of this remand must be made available to, and reviewed by, the examiner who performed the June 2010 examination (or a suitable substitute) to determine the etiology of the Veteran's depression. The examiner must indicate on the examination report that the case was reviewed again. 

The examiner is asked to provide an opinion addressing the following questions:

a.) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's depression is etiologically related to the Veteran's active service? Review of the entire file is required; however, attention is invited to the Veteran's DRO hearing testimony in March 2011, in which he described having nightmares about Vietnam as part of his depression.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding. The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed psychiatric disability.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

2. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


